United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2173
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Scott Allen Gibbons

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Council Bluffs
                                 ____________

                           Submitted: December 30, 2013
                              Filed: January 9, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

      Scott Gibbons pleaded guilty to receiving child pornography in violation of 18
U.S.C. § 2252(a)(2). The district court1 imposed a sentence of 168 months in prison

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
and 10 years of supervised release. On appeal, Gibbons’s counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
substantively unreasonable because it was greater than necessary to achieve the goals
of sentencing.

       We will apply a presumption of reasonableness to the sentence, which fell
within the uncontested Guidelines range, and we therefore conclude that the district
court did not abuse its discretion. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (standard of review). Further, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no
nonfrivolous issues. Accordingly, we affirm the judgment.
                        ______________________________




                                         -2-